Case 21-00833-5-JNC         Doc 80 Filed 04/22/21 Entered 04/22/21 09:59:20                 Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF NORTH CAROLINA
                                      NEW BERN DIVISION

 IN RE:                                         )               CASE NO.: 21-00833-5-JNC
 PLATINUM CORRAL, L.L.C.                        )
            Debtor                              )               CHAPTER 11


                       NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

          PLEASE TAKE NOTICE that Cindy G. Oliver of Longleaf Law Partners, files this notice of
 appearance as counsel for Dogwood State Bank, a creditor in the above-captioned case,
 pursuant to Rules 2002 and 9010 of the Federal Rules of Bankruptcy Procedure, and requests
 that all documents filed with the court in this case, all notices given or required to be given in this
 case and all papers served or required to be served in this case be sent to the following address:

                                Cindy G. Oliver
                                Longleaf Law Partners
                                4509 Creedmoor Road, Suite 302
                                Raleigh, North Carolina 27612

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the notices
 and papers referred to in the Bankruptcy Rules specified above, but also includes, without
 limitation, all papers, reports, orders, notices, petitions, pleadings, appendices, exhibits,
 complaints, copies of applications, motions, disclosure statements, plans of readjustment of
 debts or reorganization, requests or demands, whether formal or informal, whether written or
 oral, and whether transmitted or conveyed by mail, electronic mail, courier service, delivery
 service, telephone, facsimile, telegraph, telex or otherwise.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance does not give express or
 implied consent by the undersigned or Longleaf Law Partners to accept service of process of any
 action commenced under Rule 7001 of the Federal Rules of Bankruptcy Procedure.

          PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance or Request for
 Service nor any subsequent appearance, pleading, claim or suit, is intended to waive and should
 not be construed as a waiver of Dogwood State Bank’s (1) right to have final orders in noncore
 matters entered only after de novo review or trial by a United States District Court, (2) right to
 trial by jury in any proceeding or trial so triable herein or in any case, controversy, or proceeding
 relating hereto, (3) right to have the reference withdrawn by the United States District Court in
 any matter subject to mandatory or discretionary withdrawal or to seek abstention by the United
 States Bankruptcy Court on any matter; or (4) any other rights, remedies, claims, actions
 defenses, setoffs or recoupments to which Dogwood State Bank is or may be entitled under
 agreements, in law, in equity, or otherwise, all of which are expressly reserved. Further, this
Case 21-00833-5-JNC         Doc 80 Filed 04/22/21 Entered 04/22/21 09:59:20               Page 2 of 3




 Notice of Appearance constitutes a special appearance and is not to be deemed a consent or
 waiver of the right to challenge jurisdiction of any court, including, without limitation, the United
 States Bankruptcy Court for the Eastern District of North Carolina, all of which rights are reserved
 without prejudice.

        This the 22nd day of April 2021.

                                       LONGLEAF LAW PARTNERS

                                       s/ Cindy G. Oliver___________
                                       N.C. State Bar # 14258
                                       Attorney for Dogwood State Bank
                                       4509 Creedmoor Road, Suite 302
                                       Raleigh, North Carolina 27612
                                       (919) 645-4300
                                       coliver@longleaflp.com
Case 21-00833-5-JNC       Doc 80 Filed 04/22/21 Entered 04/22/21 09:59:20             Page 3 of 3




                                        CERTIFICATE OF SERVICE

        I, Cindy G. Oliver, of LONGLEAF LAW PARTNERS, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age:

         That on this date, I mailed a copy of the foregoing Notice of Appearance and Request For
 Notices by depositing copies thereof in the United States mail, postage prepaid, in an envelope
 addressed as shown below, or alternatively, service was made by electronic means through the
 court’s CM/ECF service on:

               Gerald A. Jeutter, Jr.                        Via CM/ECF
               Anna B. Osterhout
               Attorneys for Debtor

               Marjorie K. Lynch                             Via CM/ECF
               Bankruptcy Administrator

        This the 22nd day of April 2021.

                                         LONGLEAF LAW PARTNERS

                                         s/ Cindy G. Oliver___________
                                         N.C. State Bar # 14258
                                         Attorney for Dogwood State Bank
                                         4509 Creedmoor Road, Suite 302
                                         Raleigh, North Carolina 27612
                                         (919) 645-4300
                                         coliver@longleaflp.com
